Stark App. No. 2001CA00207. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed January 28, 2002:
“This matter came before this Court upon a Motion Requesting Certificate to the Supreme Court of Ohio Based Upon Conflict Between Jurisdictions filed by appellee Stark County Department of Job and Family Services. The motion asserts our opinion in the within action is in conflict with opinions issued by other courts of appeals.
*1485“Upon review, we find our opinion is in conflict with In re Stephen Fox, Jr. (Sept. 27, 2000), Wayne County App. Nos. 00CA0039, OOCA0038, 00CA0040, 00CA0041, unreported [2000 WL 1420276]. The motion to certify conflict is sustained.
“Pursuant to App.R. 25(A), we certify the issue of the law to the Ohio Supreme Court for review and final resolution:
“Whether, in a permanent custody action, a party may cross-examine the guardian ad litem, notwithstanding the language of R.C. 2151.414(C).”
P.E. Sweeney, J., dissents.